Citation Nr: 0307701	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-20 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.	Entitlement to an increased evaluation for residuals of 
a right knee injury, currently evaluated as 20 percent 
disabling.

2.	Entitlement to an increased evaluation for degenerative 
arthritis of the right knee with limitation of motion, 
currently evaluated as 10 percent disabling.

3.	Entitlement to an increased evaluation for chronic 
strain of the left knee with limitation of motion, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 

INTRODUCTION

The veteran served on active duty from March 1963 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision that 
denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1963 to October 1964. 

2.  On April 10, 2003, the Board of Appeals for Veterans 
Claims (Board) was notified by the veteran's accredited 
service representative that the veteran died in January 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

